DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The present office action is responsive to communications received on 4/26/2021. Applicant cancelled claims 1, 3-8, 10-14, 17, 19-21, 23-28, 30-34, 37, 39-41. Claims 9, 15-16, 18, 29, 35-36 and 38 are pending.

Response to Arguments
Applicant's arguments, filed 4/26/2021, and with this Examiner's Amendment, have been fully considered and are persuasive. All previous objections and rejections have been withdrawn.

Examiner's Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given by Mr. Kaufman on 4/30/2021. An examiner's amendment to the record appears below, which is based on claims submitted 4/26/2021.

9.	(Currently Amended) A change-tolerant method...
…
subsets of the N shares… (p. 3, line 9)
…

29.	(Currently Amended) A system…
…
…wherein the plurality of shares is equal to N shares… (p. 6, line 4 from bottom)
identify one of the plurality of subsets of the N shares… (p. 7, line 2)
check the N shares, except for the one of the plurality of subsets of the N shares… (p. 7, line 5)
find another share that generates the one of the plurality of candidate identifiers… (p. 7, line 7)
…

Allowable Subject Matter
Claims 9, 15-16, 18, 29, 35-36 and 38 are allowed.
This communication warrants no examiner's reason for allowance, as applicant's reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104 (e). In this case, the substance of applicant's remarks in the Amendment filed on 4/26/2021 point out the reasons claims are patentable over the prior art of record, and the reason for allowance remains the same as specified in the Final Rejection mailed 1/6/2021. Thus, the reason for allowance is in all probability evident from the record and no statement for examiner's reason for allowance is necessary (see MPEP 1302.14).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAN YANG whose telephone number is (408)918-7638. The examiner can normally be reached on Monday to Friday, 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Carl Colin can be reached on (571) 272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H.Y./Examiner, Art Unit 2493
/Kevin Bechtel/Primary Examiner, Art Unit 2491